NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOSEPH ANTONETTI,                                No. 15-17187

                  Plaintiff-Appellant,            D.C. No. 3:14-cv-00495-JAD-VPC

   v.
                                                  MEMORANDUM*
 FOSTER; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                              Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

        Nevada state prisoner Joseph Antonetti appeals pro se from the district

court’s order dismissing for failure to comply with a court order his 42 U.S.C.

§ 1983 action alleging numerous constitutional and statutory violations. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Edwards v. Marin Park, Inc., 356 F.3d 1058, 1063 (9th Cir. 2004). We affirm.

      Because the record shows that Antonetti stood on his first amended

complaint, the district court abused its discretion by converting the 28 U.S.C.

§ 1915A dismissal of Antonetti’s claims into a Federal Rule of Civil Procedure

41(b) sanction. See id. at 1064-65 (dismissal under Rule 41(b) is not appropriate

where the plaintiff makes an affirmative choice not to amend the complaint).

      Nevertheless, dismissal of Antonetti’s first amended complaint under 28

U.S.C. § 1915A was proper because the first amended complaint did not comply

with Federal Rules of Civil Procedure 8(a) and 20(a). See Cafasso, U.S. ex rel. v.

General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1058-59 (9th Cir. 2011)

(describing requirements of Rule 8(a)); Coughlin v. Rogers, 130 F.3d 1348, 1351

(9th Cir. 1997) (describing requirements for permissive joinder of parties under

Rule 20(a)); see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (setting

forth standard of review).

      The district court properly denied Antonetti’s motion for class certification

because, as a pro se litigant, Antonetti has no authority to represent anyone other

than himself. See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th

                                          2                                   15-17187
Cir. 1987) (“Although a non-attorney may appear in propria persona in his own

behalf, that privilege is personal to him. . . . He has no authority to appear as an

attorney for others than himself.” (citation omitted)).

      The district court did not abuse its discretion by denying Antonetti’s motion

for appointment of counsel because Antonetti failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and exceptional circumstances requirement for

appointment of counsel).

      AFFIRMED.




                                           3                                     15-17187